DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 13-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches access control systems for receiving images of a visitor outside of a door, determining if the image of the visitor matches a predetermined image, and granting access through the door if the image matches the predetermined image (see Boyes, WO2019/226544 A1).  Boyes, however, does not teach additionally obtaining first encoded information extracted from a first optical signal corresponding to environmental light of the visitor’s current environment, wherein the environmental light is, for example, a lamp.  Additionally, Boyes does not teach that the first encoded information contains preset encoded information, and the preset encoded information is consistent with encoded information embedded in the optical signal. Van Eeuwijk et al. (U.S. 2017/0124421 A1) discloses modulating light sources in order to determine a timestamp by decoding the data in the modulated light source.  Separately, Breed et al. (U.S. 2009/0092284 A1) discloses utilizing coded light rays for determining the location/position of a person (see Breed, Paragraphs [0493-0494]).  Neither Van Eeuwijk or Breed, in combination with Boyes, however, teaches the authorization of a visitor, i.e. a person, based on both the real-time images matching a preset image AND the first encoded information containing the preset encoded information, nor would it be obvious to one of ordinary skill in the art to modify the combination to perform said step without using improper hindsight reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roller (U.S. 2015/0278977 A1) discloses a system of utilizing facial recognition in combination with other biometric methods, e.g. fingerprints, multiple images, iris detection, for authenticating a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAMES J YANG/Primary Examiner, Art Unit 2683